Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Orfitelli (US 2011/0119518), on the alternative in view of Anand (US 2014/0105218) and Lubrano (US 2014/0258507).
	Regarding claims 21 (system) and 31 (method), Orfitelli discloses, a system comprising:
O	a plurality of buffers comprising a plurality of file system requests (Buffers Requests, in a buffer or queue)
SEE buffer or buffers (0037, 0009-)
And,
O	queueing circuitry operable to determine a current choking level (SEE Fig. 4), of the plurality of buffers, wherein:

SEE Choking (the low vs. High), with respect to (Request Types, associated with QOS/mount point), with Low Priority vs. High Priority (points & request Types), the requests are associated with (low P. Mount Point vs. a high priority Mount Point), w/cache & queue. 
Thereby, the benefit of a reduced size for the playout process buffer 361 is an improvement in playout process startup time, since the need for buffer filling without playing (pre-fill) is reduced. In addition, the non playout processes 350 are given the optimum bandwidth without impacting the playout process 360.

SEE 360 (playout) vs. 350 (NON playout), with respect to two Mount Points (Low vs. High), accomplished with, “a Dual Port Device.”

[0037] With the method of the present invention, the size of the playout process buffer 361 can be reduced drastically relative to the prior art embodiments. This is possible because the rate of filling and emptying the low-priority file system mount point cache 331 and the low-priority block device queue 316 is now controlled by the dual-port device block interface 313. Other than saving on the costs associated with RAM storage, another benefit of a reduced size for the playout process buffer 361 is an improvement in playout process startup time, since the need for buffer filling without playing (pre-fill) is reduced. In addition, the non playout processes 350 are given the optimum bandwidth without impacting the playout process 360.


o	the current choking level is determined according to …. the plurality of file system requests (see Requests in Fig. 4, with Rate Request) and a plurality of individual loads on a plurality of respective resources (associated, with the arbitrator 311 and Throttle Transfer Function 425),

the plurality of individual loads (see Fig. 3, at least one, Low 330 & High 340, are, File Mount Points), are associated with a composite load (312), and the composite load is associated with a congestion 
(see abstract, Fig. 3)

Note (upon congestion detection), the system compensates in view of Congestion and prioritizes the High Priority (requests) and is adapted to, control the choking rate (low vs high), based on a THROUGHPUT difference (or a composite load consideration or Index value or values)
“…if necessary, of a data rate delivered to the second process via the second data access port…”

Abstract
A method for delivering data to first and second processes comprising: identifying a first process communicatively connected to a first data access port; identifying a second process communicatively connected to a second data access port; identifying a data-throughput requirement of the first process via the first data access port; identifying a current data-throughput being delivered to the first process via the first data access port; identifying a data-throughput difference representing a difference between the data-throughput requirement of the first process and the current data-throughput being delivered to the first process; and delivering data to the first process via the first data access port at a rate that meets the data-throughput requirement at an expense, if necessary, of a data rate delivered to the second process via the second data access port.

In view of 0037
and
SEE Fig. 4, Throttle 425 or Rate & Throttle Calc. Process 312 (or directed to the Composite Load or summed or totaled amount), is based on the Low & High priority File System Mounts (330 & 340, in Fig. 3) and access requests buffered, representing congestion parameters (based on Buffering Requests).

	SEE Any number of non-playout processes 350 (LOW) can access the storage without knowledge of the bandwidth needs of the playout process 360 (High).

[0032] Any number of non-playout processes 350 can access the storage without knowledge of the bandwidth needs of the playout process 360…. 
	
SEE access arbitration (between Priorities, in Fig. 3) and Queuing the Requests, including to, Throttle, based on, “…examining the current output from the rate and throttle calculation process 312 and inserting delays…”

[0033] Within the dual port driver 310, access arbitration process 311 takes place by examining the current output from the rate and throttle calculation process 312 and inserting delays in the handoff of lower-priority requests to the target storage subsystem 305 to achieve the current throttle setting. Queuing of requests on the low-priority block device 315 is disabled during the delay times. A dual-port device character interface 314 accepts bandwidth requests for the playout process 360. (The playout process 360 may be comprised of a plurality of individual playout processes for audio, video and metadata such as subtitles.) The playout process 360 requests bandwidth by writing to the pseudo file 319 as often as practical. The bandwidth allotted to the low-priority interface is the minimum peak sustained bandwidth of the target storage subsystem 305 minus the bandwidth requested by the playout process 360. For example, if a particular target storage subsystem 305 is characterized as having a sustained minimum peak bandwidth of 100 Mbytes/second, and the sum of the high priority bandwidth requests is 20 Mbytes/second, the low priority interface will be allowed to reach the difference, 80 Mbytes/second, before being throttled down.

[0034] The rate control used by the rate and throttle calculation process 312 is modeled as a classical proportional control system problem, including proportional (P), integral (I) and derivative (D) terms. This can be referred to as PID control. As is well-known in the art, PID control functions can be described by the following equation:
u ( t ) = K c ( K p e ( t ) + K i .intg. 0 t e ( .tau. ) .tau. + K d e ( t ) t ) ##EQU00001##
where u(t) is the PID control function, e(t) is a control error function, K.sub.p is an parameter that scales a proportional term, K.sub.i is a parameter that scales an integral term, K.sub.d is a parameter that scales a derivative term, K.sub.c is a parameter that scales the combined terms, and t is a measurement time. (The set point value is also known in the art as a bias value or an offset value.) The PID control function is used to allow the dual port driver 310 the ability to react to sudden rate changes, as well as to calibrate to slower changes.


SEE “…Rate requests … are combined with the bytes since last sample provided by the dual-port device block interface 313, to create a throttle value in Mbytes/second that is applied to the access arbitration process 311.


[0035] FIG. 4 illustrates a PID control function implementation 400 that can be used within the rate and throttle calculation process 312. Rate requests in Mbytes/second originate from the dual-port block device character interface 314. They are combined with the bytes since last sample provided by the dual-port device block interface 313, to create a throttle value in Mbytes/second that is applied to the access arbitration process 311.

[0036] In a preferred embodiment of the present invention, the rate and throttle calculation process 312 is run using 10 msec sample intervals. At each sample interval, the total number of bytes processed by the dual-port device block interface 313 is used by the rate sample calculation 423 to calculate the current rate for each of the two ports in terms of Mbytes/sec. The rates are filtered with a rate sample filter 422 to remove fluctuations due to characteristics of the target storage subsystem 305, such as seek delays. The resulting current rate is subtracted from the rate request to create a rate error. The rate error is added to the output of the error accumulator 421 and multiplied by an integral term parameter 426 (K.sub.i) to create an integral correction term. In a preferred embodiment of the present invention, the error accumulator 421 sums the total of the last 1000 Rate error samples. The rate error is also multiplied by a proportional term parameter 427 (K.sub.p) to create a proportional correction term. The rate error for the previous sample is stored in last error save 424. The last error save 424 is subtracted from the rate error, and the result multiplied by a derivative term parameter 428 (K.sub.d) to form a differential correction term. The integral correction term, the proportional correction term and the differential correction term are summed and multiplied by a combined term parameter 429 (K.sub.c), which is input to a throttle transfer function 425 which determines a throttle value, which is expressed in terms of a percentage of a maximum rate for the target storage subsystem 305. The throttle value is input to the access arbitration process 311. The access arbitration process 311 provides a delay value in msec to the dual-port device block interface 313. The delay value is applied to the next access by a non-playout process 350 (FIG. 3). In a preferred embodiment of the present invention, the dual-port device block interface 313 passes information about the size of the next data transfer request by a non-playout process 350 to the access arbitration process 311, and this size value is used in the process of determining the delay value.

It appears there is some a form of normalization of requests (see processing the requests, 0036), directed to as claimed, wherein the current choking level (of the Low Priority vs. the high), is determined according to a normalization of the plurality of file system requests and a plurality of individual loads on a plurality of respective resources as well as based on some sort of composite load index, directed to congestion.

By, “a rate sample filter 422 which, remove fluctuations due to characteristics”, or Normalizing requests by processing to remove, Fluctuations.
	On the alternative in addition (103), the prior art of additionally teaches, a normalization with respect to received  Requests, as well as to teach, specifically, the COMPOSITE LOAD VALUE, which is an indicator of Congestion, by applying plural attributes (see Que Bandwidth Utilization, Buffer Usage, Current Que Utilization), generating by, indicating congestion levels.

SEE Composite Load Index and Anand

	On the alternative, Lubrano teaches to receive commands and to normalize requests, associated with scheduling (0005), in accord with (0006-), the requests are Normalized (or converted), to be handled by a designation mainframe system, by an INTERFACE NORMALIZER.

SEE 0028
[0028}, performs Normalization, with an Interface Normalizer, performing, Format Conversion, of received requests and performs a form of normalization (or conversion), 

“…so that all data communicated between client-side and server-side redirect servers have the same format…”

…. The redirect server 128 may include an interface normalizer 220 that takes the IMS request from the client program and normalizes the data in the request so that all data communicated between client-side and server-side redirect servers have the same format, regardless of the format used by the client program. As mentioned above, the normalization process may be scheduled using a zIIP eligible SRB to keep processing costs down. 

	Which (according to 0028), thereby, 

“Running the tasks of the redirect server 128 on a zIIP processor saves cost, as explained above.”


	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Orfitelli in view Lubrano, to process to, normalize requests, by converting requests, to be handled by a designation mainframe system, facilitated by an INTERFACE NORMALIZER, so that all data communicated between client-side and server-side redirect servers have the same format, thereby, saves cost, as taught by Lubrano.


	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, Orfitelli in view of Anand to utilize
the teachings use of a composite load index generation, directed to congestion, by applying plural attributes, Que Bandwidth Utilization (1), Buffer Usage (2), Current Que Utilization (3) and generating the composite Index, on congestion parameters this index is utilized to retrieve the dynamic queue threshold from a table (0028, 0044), having advantages of generating “…optimal configuration values for each traffic congestion condition…”, as taught by Anand.
 
Regarding claims 22 and 32, the combination as applied associated with, Orfitelli is deemed to further teach, wherein the queueing circuitry 1s operable 
to determine a priority of the plurality of file system requests according to a mount point to which each file system request is directed

SEE Orfitelli (0031), teaches plural mount Points, High & Low 
(HPFSMP 340 & LPFSMP 330), the system directs Requests based on the requests to the Mounts Points (Low P. 330 & High P. 340), as understood, therefore, determining priority of a Request, according to the mount point any request is directed to.
SEE Orfitelli Fig. 3
[0040] In a preferred embodiment, instructions for communicatively connecting processes to the read-write data access port (low-priority file system mount point 330) and the read-only data access port (high-priority file system mount point 341), together with instructions for identifying the data-throughput requirement associated with the read-only data access port and delivering data to that port at a rate that meets the data-throughput requirement at an expense, if necessary, of a data rate delivered to the second process, are implemented as a kernel driver of a general purpose computer operating system (e.g., Linux, Unix, Windows or Mac OS X).

[0041] In one embodiment of the present invention, the port splitter is used in a multimedia system such as a digital cinema system to provide access to audio, video and any other time-sensitive presentation data stored on a data storage device at a guaranteed throughput while simultaneously and aggressively providing access to the data storage device. The method of the present invention solves the critical problem of preventing media player starvation in a market where there is zero tolerance for errors. The method of the present invention can be used to playout video and audio data to a digital cinema video projection system via the high-priority file system mount point 341. At the same time, access to the data storage system is also enabled via the low-priority file system mount point 330. The low-priority file system mount point 330 can be used for purposes such as copying media files to the data storage system for the next movie that will be shown on the video projection system. With prior art solutions, it is necessary to wait until times when the video projection system is not being used to copy new media files to the data storage system to insure that there were no interruptions during the video projection. Therefore the present invention has the advantage of providing more flexibility as to when and how the data storage system can be used.


	Regarding claims 23 and 33, the combination as applied associated with, Orfitelli is deemed to further teach wherein the queueing circuitry is operable to queue a file system request in a buffer of the plurality of buffers according to a mount point to which the file system request is directed
SEE Fig. 3, Buffer of mount 340 w/ buffer 361 (HP) vs. (LP) having a queue (for, buffering requests, 0033). 

SEE “Queuing of requests on the low-priority block device 315”, or buffering in accord to the Mount Points (LP vs HP).
Regarding claims 24 and 34 the combination as applied associated with, Orfitelli is deemed to further teach, wherein a file system is mounted at two or more mount points
SEE Orfitelli, above & Fig. 3, 330 (Low Mount P) & 340 (High Mount P), are file system, Mount Points (in Fig. 3).

Regarding claims 25 and 35 the combination as applied associated with, Orfitelli is deemed to further teach
O	wherein the queueing circuitry is operable to
update the current choking level according to a previous choking level (see 0036), associated with file system requests previously queued in the plurality of buffers

SEE Orfitelli
Throttle, updating in view of, calculating with an Interval (10 msec), from a previous throttle calculation
Updates every 10msec (or is periodic or repeating)
“….throttle calculation process 312 is run using 10 msec sample intervals…” or is Updated per an set Interval (see 10 msec)
[0033] Within the dual port driver 310, access arbitration process 311 takes place by examining the current output from the rate and throttle calculation process 312 and inserting delays in the handoff of lower-priority requests to the target storage subsystem 305 to achieve the current throttle setting. Queuing of requests on the low-priority block device 315 is disabled during the delay times. A dual-port device character interface 314 accepts bandwidth requests for the playout process 360. (The playout process 360 may be comprised of a plurality of individual playout processes for audio, video and metadata such as subtitles.) The playout process 360 requests bandwidth by writing to the pseudo file 319 as often as practical. The bandwidth allotted to the low-priority interface is the minimum peak sustained bandwidth of the target storage subsystem 305 minus the bandwidth requested by the playout process 360. For example, if a particular target storage subsystem 305 is characterized as having a sustained minimum peak bandwidth of 100 Mbytes/second, and the sum of the high priority bandwidth requests is 20 Mbytes/second, the low priority interface will be allowed to reach the difference, 80 Mbytes/second, before being throttled down.

[0034] The rate control used by the rate and throttle calculation process 312 is modeled as a classical proportional control system problem, including proportional (P), integral (I) and derivative (D) terms. This can be referred to as PID control. As is well-known in the art, PID control functions can be described by the following equation:
u ( t ) = K c ( K p e ( t ) + K i .intg. 0 t e ( .tau. ) .tau. + K d e ( t ) t ) ##EQU00001##
where u(t) is the PID control function, e(t) is a control error function, K.sub.p is an parameter that scales a proportional term, K.sub.i is a parameter that scales an integral term, K.sub.d is a parameter that scales a derivative term, K.sub.c is a parameter that scales the combined terms, and t is a measurement time. (The set point value is also known in the art as a bias value or an offset value.) The PID control function is used to allow the dual port driver 310 the ability to react to sudden rate changes, as well as to calibrate to slower changes.

[0035] FIG. 4 illustrates a PID control function implementation 400 that can be used within the rate and throttle calculation process 312. Rate requests in Mbytes/second originate from the dual-port block device character interface 314. They are combined with the bytes since last sample provided by the dual-port device block interface 313, to create a throttle value in Mbytes/second that is applied to the access arbitration process 311.


Note, calculation does consider the previous choking level, by storing a previous sample in last error save 424 and wherein,

“…The last error save 424 is subtracted from the rate error, and the result multiplied by a derivative term parameter 428 (K.sub.d) to form a differential correction term.”, 

And, applied as input to the Throttle

“…is input to a throttle transfer function 425 which determines a throttle value…”

[0036] In a preferred embodiment of the present invention, the rate and throttle calculation process 312 is run using 10 msec sample intervals. At each sample interval, the total number of bytes processed by the dual-port device block interface 313 is used by the rate sample calculation 423 to calculate the current rate for each of the two ports in terms of Mbytes/sec. The rates are filtered with a rate sample filter 422 to remove fluctuations due to characteristics of the target storage subsystem 305, such as seek delays. The resulting current rate is subtracted from the rate request to create a rate error. The rate error is added to the output of the error accumulator 421 and multiplied by an integral term parameter 426 (K.sub.i) to create an integral correction term. In a preferred embodiment of the present invention, the error accumulator 421 sums the total of the last 1000 Rate error samples. The rate error is also multiplied by a proportional term parameter 427 (K.sub.p) to create a proportional correction term. The rate error for the previous sample is stored in last error save 424. The last error save 424 is subtracted from the rate error, and the result multiplied by a derivative term parameter 428 (K.sub.d) to form a differential correction term. The integral correction term, the proportional correction term and the differential correction term are summed and multiplied by a combined term parameter 429 (K.sub.c), which is input to a throttle transfer function 425 which determines a throttle value, which is expressed in terms of a percentage of a maximum rate for the target storage subsystem 305. The throttle value is input to the access arbitration process 311. The access arbitration process 311 provides a delay value in msec to the dual-port device block interface 313. The delay value is applied to the next access by a non-playout process 350 (FIG. 3). In a preferred embodiment of the present invention, the dual-port device block interface 313 passes information about the size of the next data transfer request by a non-playout process 350 to the access arbitration process 311, and this size value is used in the process of determining the delay value.


Therefore, in view of Orfitelli, further rendering obvious to update the choking level, periodically, by, updating at, Intervals of (10 msec), from a previous throttle calculation and considering the current choking level (Throttle), thereby adaptively adjusting the choking level (by calculating the throttle value periodically), as taught by Orfitelli, thereby to adaptively periodically Update the current choke level, with respect to a current choke level.

Regarding claims 28 and 38 the combination as applied associated with, Orfitelli is deemed to further teach management circuitry operable to determine, based on characteristics of a node, where to mount a file system.

SEE Orfitelli (see 0031, to Mount either High or Low), the mount of the file system, either (Low & High), is based on the characteristics (Low or High Priority System Mount), of the node (or of the Two Nodes), where to mount a file system (either at 330 or 340), based on the operation.
[0031] The target storage subsystem 305 is acquired by the dual port driver 310 which receives exclusive access through a data access port. The dual port driver 310 creates two ports as low-priority block device 315 (a low-priority read-write data access port) and high-priority block device 317 (a high-priority read-only data access port). The low-priority block device 315 has an associated low-priority block device queue 316 and the high-priority block device 317 has an associated high-priority block device queue 318. An interface to the high-priority block device 317 is a read-only port having rate guaranteed access, in this case creating high-priority file system mount point 340. The high-priority file system mount point 340 has an associated high-priority file system mount point cache 341, and is used by the playout process 360 to access the target storage subsystem 305. The low-priority block device 315 has a lower priority read-write capability, and is used to create low-priority file system mount point 330. The low-priority file system mount point 330 has an associated low-priority file system mount point cache 331, and is used to access the target storage subsystem 305 from one or more non-playout processes 350. The dual port driver 310 includes a pseudo file 319 with which bandwidth requests from the playout process 360 are accepted.

Regarding claims 29 and 39, the combination as applied is deemed to render obvious as claimed, wherein the characteristics of the node comprise a process that runs on the node.

	SEE Mount Point (Fig. 3), directed to, a process that runs on the node (or on the Nodes)
SEE PLAYING media (process), such as: audio, video or other (0027)



	Regarding claims 30 and 40, the combination as applied further is deemed to render obvious as claimed

O	performing, Fetching from (both) buffers (1 & 2), upon a congestion below a threshold

and 

o	fetching from a first and not a second, upon congestion above the threshold


SEE Orfitelli at 0033, teaches to control, playout of a first and second processes, based on a congestion threshold, wherein the second playout (is controlled based on Congestion, Low Priority), in view of the first (High Priority), wherein the queueing the request is disabled, during times of, high Congestion, therefore, if not queuing requests, effectively disables the low priority operation, in view of disabling queuing, rendering obvious to slow or even halt, upon the entry queue, caused by, disabling the queueing operation. 

[0033] Within the dual port driver 310, access arbitration process 311 takes place by examining the current output from the rate and throttle calculation process 312 and inserting delays in the handoff of lower-priority requests to the target storage subsystem 305 to achieve the current throttle setting. Queuing of requests on the low-priority block device 315 is disabled during the delay times. A dual-port device character interface 314 accepts bandwidth requests for the playout process 360. (The playout process 360 may be comprised of a plurality of individual playout processes for audio, video and metadata such as subtitles.) The playout process 360 requests bandwidth by writing to the pseudo file 319 as often as practical. The bandwidth allotted to the low-priority interface is the minimum peak sustained bandwidth of the target storage subsystem 305 minus the bandwidth requested by the playout process 360. For example, if a particular target storage subsystem 305 is characterized as having a sustained minimum peak bandwidth of 100 Mbytes/second, and the sum of the high priority bandwidth requests is 20 Mbytes/second, the low priority interface will be allowed to reach the difference, 80 Mbytes/second, before being throttled down.

Therefore, based on the above, the recited limitations are deemed obvious to, performing, Fetching from (both) buffers (1 & 2), upon a congestion below a threshold, and to modify the operation including, the fetching from a first and not a second, upon congestion above the threshold, in view of queuing to the request to the buffer, have been disabled, to trigger not fetching from the buffer, since the requests will run out, due to disabling storing the requests to the buffer.

SEE Low Mount Point 0031, (directed to, read-write), or a process that runs on the node.


Claims 26-27 and 36-37 are rejected under 35 U.S.C. 103(a) as
being unpatentable over the combination of Orfitelli, in view of alternatives, Anand et al. and Lubrano and further in view of
Belkin et al. (US 2005/0204045).
Regarding claims 26-27 and 35-36, based on the applied
combination, Orfitelli appears provides a suggestion based on
{0035, 0036 and 0037}, to use a schedule and to address
concurrent requests, in a time dividing way, since, uses a port
splitter (see dual port Interface 313),

but the applied prior art appears (is silent to the teaching) and fails to particularly describe the operation, as claimed

o 	wherein the queueing circuitry is operable to fetch
file system requests from the plurality of buffers in accordance with a round-robin schedule and one or more choking levels

and

o	wherein the round-robin schedule is such that, in
each round of the round-robin: at least one file system request directed to a file system mounted at a first mount point is fetched; and at least one file system request directed to a file system mounted at a second mount point
is fetched

The examiner cites, Belkin which teaches the concept of
handling two instances of a server, where the requests are
distributed (managed), in a round robin fashion
SEE Incoming Client request and assigning requests, including, according to a round-robin scheme as well as other schemes, a load-based scheme, or a priority-based scheme, to name a few.
[0020] In a multi-process system such as that shown in FIG. 1, requests are distributed among the various server processes 108 for servicing. In one embodiment, the requests are distributed by an operating system 112. For purposes of the present invention, the operating system may be any operating system, including but not limited to UNIX, Solaris, and Windows NT. The operating system 112 distributes requests by first monitoring one or more ports (not shown) of the server system 106 for incoming client requests. When a client request is detected, it is assigned to one of the server processes 108 for servicing. In determining to which server process 108 the request is to be assigned, the operating system 112 may implement any desired distribution scheme. For example, the operating system 112 may assign requests to the server processes 108 according to a round-robin scheme, a load-based scheme, or a priority-based scheme, to name a few. For purposes of the present invention, any distribution scheme may be used.”

At [0043], client request, application instance 444 is of the
type, involves multiple roundtrips

Therefore, it would have been obvious to one skilled in the
art at the time of the invention to modify the combination as
applied, by incorporating as claimed, “fetching client requests
from the client file systems, with respect to high and low and
priority requests (Playout & Non-Playout), from the buffered or
queued, requests, of Orfitelli, in accordance with a round-robin
scheme, in the process handling of requests, by more than one
client, or to, “when receiving requests from both processes
(Playout & Non-Playout), simultaneously”, responding to requests
can be, in a round robin fashion, as taught by Belkin, handling
separate client requests in a interleaves round robin scheduling
scheme, thereby servicing separate client requests, in an round
robin or interleaved fashion.
Therefore, based on the combination, it is rendered obvious
when receiving requests with respect to, Playout and Non-
Playout, that overlap in time of Orfitelli, to handle both of
the client request types, one after another, or in a round robin
fashion between, to support requests for service with respect to
more than one process, at the same time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A)	Rysavy (US 20110072162), teaches, receiving requests in a normalized or not format and directing requests based on the detected format (see Fig. 5, steps 510).
(B)	Lubrano (US 2014/0258507), additionally teaches, access data being in a normalized format and to convert the information to another format (DRA format).
SEE 0009

“a first buffer from the source mainframe system, the first buffer including information from an IMS request that identifies the IMS subsystem in a normalized format and convert the information to an IMS Database Resource Adapter (DRA) format. The redirect subsystem may further be configured to queue the information from the first buffer to an IMS connection task for the IMS subsystem, receive a response from the IMS subsystem in the DRA format, and generate a second buffer having information from the response in the normalized format. The redirect subsystem may also be configured to send the second buffer to the source mainframe system.



Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
12/16/2022